Jenkins, P. J.
Where two separate plaintiffs brought in the municipal court of Atlanta two separate suits against the same defendant for different amounts upon different policies of life-insurance, and separate answers were filed by the defendant; where, by agreement of counsel, the two cases were tried together, but were never consolidated by any order, and separate verdicts and judgments in favor of the plaintiffs were rendered, and separate orders overruling the defendant’s motions for new trial were entered; and where from these orders the defendant took a single appeal to the appellate division of the municipal court, showing that the cases and the orders appealed from were separate, and a single judgment was entered by the appellate division, affirming the judgment of the trial court, but showing, in the heading of the judgment, that the two separate cases brought by the separate plaintiffs were thus determined, the decision, although embodied in one order, amounted to a distinct judgment in each case, or in any event must be treated as a judgment applying severally to each of the two cases; and this court, under repeated decisions, is without jurisdiction to entertain the single bill of exceptions brought to this court by the defendant in the trial court. Accordingly, the motion of the defendants in error to dismiss the writ of error must be sustained. Erwin v. Ennis, 104 Ga. 861 (31 S. E. 444); Purvis v. Ferst, 114 Ga. 689 (40 S. E. 723); Wells v. Coker Banking Co., 113 Ga. 857, 858 (39 S. E. 298); Martin v. Nichols, 121 Ga. *556506, 509 (49 S. E. 613); Walker v. Conn, 112 Ca. 314 (37 S. E. 403); Beck v. Chenoweth-Holder Lumber Co., 170 Ga. 367 (152 S. E. 899); Walt v. Mann, 163 Ga. 42 (135 S. E. 407); Jennings v. Longino, 172 Ga. 696 (158 S. E. 565); Allen v. Woods, 44 Ga. App. 430 (161 S. E. 655); Pearson v. Stamey, 45 Ga. App. 87 (163 S. E. 264); Paschal v. Morgan, 19 Ga. App. 245 (91 S. E. 285). As to what would be the result if there had been an order consolidating the cases, it is unnecessary to determine, since no such question is presented by the record.
Decided September 20, 1934.
Tye, Thomson & Tye, E. A. Edmondson Jr., for plaintiff in error.
W. P. Bloodworlh, John I. Ilynds, contra.

Writ of error dismissed.


Stephens and Sutton, JJ., concur.